Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered August 13, 1981, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On July 21, 1979, defendant was arrested and charged, inter alia, with three counts of robbery in the first degree. At the time of his arrest he was a fugitive from Maryland, having escaped from prison following a conviction there, under another name, for armed robbery. After release on his own recognizance, defendant fled from New York. He was subsequently reincarcerated in Maryland. A detainer warrant was sent to that State, at which time defendant and his twin brother were both incarcerated in Maryland, both using the name Wilford Reynolds. The warrant was mistakenly directed to defendant’s twin brother and New York was then erroneously informed that defendant was not incarcerated in Maryland. In October of 1980, New York was notified that defendant was, in fact, imprisoned in Maryland. He was returned to New York in December of 1980.
Defendant moved to dismiss the indictment for failure to *904provide him with a speedy trial. The record clearly demonstrates that the People were diligent in their efforts to obtain the return of defendant for trial (see, People v Taranovich, 37 NY2d 442, 444-446); Criminal Term was justified in denying defendant’s constitutional speedy trial claim. Lazer, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.